Citation Nr: 1825603	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-33 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee gouty osteoarthritis, status post arthroscopic partial lateral meniscectomy and chondroplasty.

2.  Entitlement to an evaluation in excess of 10 percent for right knee gouty osteoarthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1974 to November 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In January 2018, the Veteran testified during a video conference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  At the hearing, the VLJ granted a 90 day extension for the Veteran to obtain a private medical opinion and to ensure that all current medical treatment records were included in the Veteran's file.  No new records have been submitted pertaining to his claims as of the date of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his January 2018 video conference hearing, the Veteran testified that his bilateral knee gouty osteoarthritis had worsened.  Specifically, he testified that his knees were unstable and caused him to fall at least once to twice a week; that his left knee disability was worsening his right knee disability; and that he could only walk under a mile.  The Veteran was last afforded a VA examination in September 2013.  In light of the assertion that the Veteran's condition has worsened since the most recent VA medical examination, a new VA examination is warranted to ascertain the current severity of the Veteran's service-connected bilateral knee gouty osteoarthritis.

A claimant is entitled to a new VA examination if evidence suggests that a condition has worsened since the most recent medical examination.  See Snuffer 
v. Gober, 10 Vet. App. 400 (1997).  VA's duty to assist includes conducting a contemporaneous medical examination, especially if a service-connected disability has allegedly become worse.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

Furthermore, after the September 2013 VA bilateral knee examinations was conducted, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  In addition, as relevant to the present case, the Court stated in Correia that knees are "undoubtedly weight-bearing."  Id. 

A review of the claims file reveals that the previous VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  It also does not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination reports do not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.

Finally, the Veteran testified that he received treatment for his knees at the Long Beach VA medical center (VAMC), and as such, efforts should be made to obtain any outstanding treatment records.




Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain any outstanding VA treatment records since December 19, 2017, to particularly include any outstanding records from the Long Beach VAMC.  All attempts to locate records must be documented in the claims file.

2.  Schedule the Veteran for a VA orthopedic examination to determine the nature, severity and extent of his current bilateral knee pathology.  The electronic claims file must be reviewed by the examiner, and the report should state that such review has been accomplished.  All indicated tests must be accomplished and all clinical findings must be reported in detail. 

The examiner is asked to describe to what extent, if any, the Veteran has any right or left knee pathology or reduced function in the left knee, including any associated gait impairment or ligamentous instability.  It must be determined whether there is any objective evidence of functional limitation due to pain caused by the service-connected left and right knee disability.  If so, each of those limitations should be set forth in detail.

The examiner should state whether or not the Veteran has any recurrent subluxation or lateral instability of the left knee.  If so, the examiner must characterize such subluxation or lateral instability as slight, moderate, or severe.

The examiner should also describe the presence of any symptomatology associated with a meniscus condition. 

The examiner must test the range of motion of both knees.  In order to comply with the Court's precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the amount of additional loss of motion in degrees or the additional amount of functional impairment incurred on repeated use or during flare-ups.

The examiner is asked to take into consideration the Veteran's lay statements regarding his inability to walk under a mile; having his knees give out and falling or almost falling once to twice a week; and that his left knee disability is causing his right knee disability to worsen, when forming his/her rationale.

3.  Readjudicate the appeal.




The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




